Exhibit 10.10
10.10 Guaranty Contract between Ruixing Group Co., Ltd. and Agricultural
Development Bank of China, Dongping Branch (Agricultural Development
Bank), dated June 11, 2010, for RMB 30 million Loan.

•  
Main Contents

  •  
Contract No.: 37092300-2010 (Dongping) Bao Zi No. 0004
    •  
Guarantor: Ruixing Group Co., Ltd.
    •  
Guarantee: Agricultural Development Bank of China, Dongping Branch
    •  
As guarantor, Ruixing Group Co., Ltd. undertakes to assume joint and several
liabilities for Shandong Xiangrui Pharmacy Co., Ltd.’s indebtedness towards
Agricultural Development Bank under a Loan Agreement with Contract No.:
37092300-2010 (Dongping) Zi No. 0003.
    •  
Secured Items: the loan principal, interest, penalty interest, damages,
compensation and all the expenses incurred for Bank of Communications to realize
its creditor’s right under Loan Agreement;
    •  
Guaranty period:

  •  
Two years from the expiry date that Shandong Xiangrui Pharmacy Co., Ltd. should
fulfill its obligations in accordance with Loan Agreement;
    •  
If term of Loan Agreement is extended, guaranty period shall be two years from
the expiry date for Shandong Xiangrui Pharmacy Co., Ltd. to fulfill its
obligations according to the extended agreement;
    •  
If due to the provisions of relevant PRC law or regulations or any agreement
reached under Loan Agreement, any loan becomes mature ahead of its term,
guaranty period shall be two years starting from the advance mature date.

  •  
Liabilities of Breach of Contract: Guarantor shall compensate Warrantee any loss
suffered from Shandong Xiangrui Pharmacy Co., Ltd.’s breach of contract.

•  
Headlines of the articles omitted

  •  
Commitment of guarantor
    •  
Assumption of guarantor’s responsibility
    •  
Dispute settlement
    •  
Miscellaneous
    •  
Effectiveness
    •  
Validity
    •  
Attention

 

 